EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2019-0069554, filed on 2019/06/12.

Response to Arguments

3.	Applicant’s arguments, see P. 8-11, filed 06/04/2021, with respect to Rejections under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter

s 1-20 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:

TAKAHASHI et al. (US PGPub./Pat. 20160071463) teach a semiconductor device including a test circuit is miniaturized. The semiconductor device includes r first input terminals (r is an integer of 2 or more), a second input terminal, r functional circuits, a demultiplexer, and a switch circuit. The demultiplexer is a pass transistor logic circuit. R output terminals of the demultiplexer are electrically connected to respective input terminals of the functional circuit and the input terminal is electrically connected to the second input teiminal. Input terminals of the r circuits are electrically connected to the respective first input terminals through the switch circuit. For example, a signal for verification is input to the first input terminal in verification of the functional circuit to operate the demultiplexer. One signal for verification is input to r functional circuits by the demultiplexer.

PARK et al. (US PGPub./Pat. 20180158894) teach a display device includes a substrate, a display area disposed on the substrate and including a plurality of pixels and data lines, a peripheral area disposed outside the display area of the substrate, a pad portion disposed in the peripheral area, an encapsulation layer disposed in the peripheral area and the display area, and disposed on the plurality of pixels of the display area, a crack detection circuit disposed in the peripheral area, and a first crack 

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…a testing circuit unit disposed within the pad area; …
an output pad disposed within the pad area and arranged between the testing circuit unit and the display area;
an input pad disposed within the pad area, disposed at an opposite side in a second direction with respect to the output pad with the testing circuit unit therebetween; …
wherein, on a plane, each of the input pad and an end of the protective layer is spaced apart from the cover layer along the second direction, and
wherein the second direction is a direction in which the output pad, the testing circuit unit, and the input pad are sequentially arranged.” (Claim 1; Claim 11 is similar), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 





/VINH T LAM/Primary Examiner, Art Unit 2628